U.S. Bankruptcy Court, Washington Western LIVE Database                                                                                       https://wawb-ecf.sso.dcn/cgi-bin/DisplayReceipt.pl?358846045656478-...



         MIME-Version:1.0
         From:ecfwebmaster@wawb.uscourts.gov
         To:ecfwebmaster
         Bcc: HenryDeGraaffPS@jubileebk.net, mainline@hdm-legal.com, igotnotices@henrydegraaff.com, chenry@hdm-legal.com, eedling@houser-law.com, jason@alkc.net, johnm@schweetlaw.com, rnorman@houser-law.com, rperez@houser-law.com
         Do not notice for BK case:

         Message-Id:<34001765@wawb.uscourts.gov>
         Subject:Hoover v. Qualilty Loan Service Corporation of Washington et 20-04002-MJH Supplemental Transmittal of Record on Appeal

         Content-Type: text/html

         ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is
         required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing. However, if the referenced document is a transcript, the free copy and 30-page limit do
         not apply.

         U.S. Bankruptcy Court Western District of Washington

         Do not reply to this email. If you have questions, contact the Clerk's Office.

         Notice of Electronic Filing

         The following transaction was received from Manley, Sherri entered on 4/1/2021 at 4:16 PM PDT and filed on 4/1/2021
         Case Name: Hoover v. Qualilty Loan Service Corporation of Washington et
         Case Number: 20-04002-MJH
         Docket Text: Supplemental Transmittal of Record on Appeal - Statement of Issues on Appeal and Notice of Ordering of Transcript on Appeal. BK Internal Appeal Number 21-T003 (Related document(s)[89], [113], [115], [116]) (SLM)
         Document Number: 117

         The above document(s) are associated with this transaction:


         20-04002-MJH Notice will be electronically mailed to:

         Jason D Anderson on behalf of Plaintiff Sarah Hoover
         jason@alkc.net

         Emilie K Edling on behalf of Defendant HSBC Bank USA, NA
         eedling@houser-law.com, rperez@houser-law.com

         Christina L Henry on behalf of Plaintiff Sarah Hoover
         chenry@hdm-legal.com, HenryDeGraaffPS@jubileebk.net;mainline@hdm-legal.com;igotnotices@henrydegraaff.com

         John Anthony McIntosh on behalf of Defendant IH6 Property Washington LP
         johnm@schweetlaw.com

         Joseph W McIntosh on behalf of Defendant Qualilty Loan Service Corporation of Washington
         jmcintosh@McCarthyHolthus.com, wbabst@mccarthyholthus.com

         Robert W Norman on behalf of Defendant HSBC Bank USA, NA
         rnorman@houser-law.com, rperez@houser-law.com

         20-04002-MJH Notice will not be electronically mailed to:




1 of 1                                                                                                                                                                                                                                                 4/1/2021, 4:18 PM
                                                THE HONORABLE MARY JO HESTON
 1
                                                                     Chapter 13
 2

 3

 4

 5

 6

 7                        UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
 9
     In re                                 Chapter 13
10
     SARAH HOOVER,                         Case No.: 19-42890-MJH
11
                    Debtor.                Adversary No.: 20-04002-MJH
12

13 SARAH HOOVER,                           APPELLANTS’ STATEMENT OF
                                           ISSUES AND DESIGNATION OF
14                                         RECORD ON APPEAL FROM
                    Plaintiff,
                                           MEMORANDUM AND ORDER ON
15
             vs.                           CROSS-MOTIONS FOR SUMMARY
16                                         JUDGMENT (DOCS. 81 & 82) AND
   QUALITY LOAN SERVICE                    ORDER DENYING MOTION FOR
17 CORPORATION OF WASHINGTON,              RECONSIDERATION (DOC. 99)
   PHH MORTGAGE CORPORATION
18 D/B/A PHH MORTGAGE SERVICES,
   HSBC BANK USA, N.A., AS
19 TRUSTEE OF THE FIELDSTONE
   MORTGAGE INVESTMENT TRUST,
20 SERIES 2006-2, NEWREZ, LLC, AND
   IH6 PROPERTY WASHINGTON, L.P.
21 D/B/A INVITATION HOMES

22                  Defendants.
23

24

25

26    APPELLANTS’ STATEMENT OF ISSUES AND                                    HOUSER LLP
      DESIGNATION OF RECORD ON APPEAL FROM                    600 University St., Ste. 1708
      MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                        Seattle, WA 98101
      SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                      PH: (206) 596-7838
      DENYING MOTION FOR RECONSIDERATION (DOC. 99)                  FAX: (206) 596-7839
      AP NO. 20-04002-MJH
      Page 1
 1         Defendants-Appellants PHH Mortgage Corporation D/B/A PHH Mortgage Services;
 2 NewRez, LLC; and HSBC Bank USA, N.A., as Trustee of the Fieldstone Mortgage

 3 Investment Trust, Series 2006-2 (collectively, “Defendants”), pursuant to Federal Rule of

 4 Bankruptcy Procedure 8009, submits its (i) statement of issues (“Statement of Issues”) to be

 5 presented on its appeal of the Memorandum Decision on Cross-Motions for Summary

 6 Judgment (Doc. 81); Order on Cross-Motions for Summary Judgment (Doc. 82); and Order

 7 Denying Motion for Reconsideration (Doc. 99) in the above-captioned case, and (ii)

 8 designation of items in the record (“Designation of Record”) to be included in the record on
 9 its appeal of both orders.

10         I.     STATEMENT OF ISSUES
11         Defendants present the following issues on appeal:
12         1.     Whether the Bankruptcy Court erred in granting Plaintiff’s Motion for Partial
13   Summary Judgment against the Defendants and in denying the Defendants’ Motion for
14   Summary Judgment on the issue of whether Defendants violated the automatic bankruptcy
15   stay and/or whether the Sale was void under the bankruptcy stay, given Defendants
16   established that Plaintiff’s interest in the Property was not protected under the automatic
17   stay because she was not in title to the Property, she was not obliged on the Loan and there
18   was therefore no debtor-creditor relationship, she was not a confirmed “successor in
19   interest” in the Defendants’ records due to her own failure to complete the necessary
20   documents to be so designated, Defendants did not have adequate notice or knowledge of
21   Plaintiff’s bankruptcy or her interest in the Property, the Property was held in a spendthrift
22   trust that excluded it from being property of the estate under § 541(c)(2), and Plaintiff
23   provided no evidence of any damages resulting from any alleged violation of the stay.
24         2.      Whether the Bankruptcy Court erred in denying Defendants’ Motion to Annul
25 the Automatic Stay based on the Court’s balancing of the equities, which failed to

26   APPELLANTS’ STATEMENT OF ISSUES AND                                                HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                                600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                    Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                                  PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                              FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 2
 1 appropriately weigh the fact that Plaintiff obtained a benefit by living at the Property;

 2 Plaintiff filed for Bankruptcy for the sole purpose of stopping the sale of Property she knew

 3 secured a Loan that had been in long-term default and which she could not reinstate; Plaintiff

 4 delayed four months before filing for bankruptcy and notifying Defendants the day before

 5 the sale of her bankruptcy; and Plaintiff engaged in other inequitable conduct, and then

 6 sought damages and punitive damages in her claim against Defendants.

 7          3.     Whether the Bankruptcy Court erred in granting Plaintiff’s Motion for Partial
 8 Summary Judgment against Defendants and in denying the Defendants’ Motion for
 9 Summary Judgment with regard to whether Defendants engaged in a willful violation of the

10 automatic stay, and also erred in ruling PHH acted with a “complete disregard” for Plaintiff’s

11 rights,” because there was no evidence that Defendants had knowledge that Plaintiff was in

12 title to the Property (given that she wasn’t), nor that Defendants had knowledge that Plaintiff

13 was obliged under the contractual terms of the Loan (given that she wasn’t), nor did

14 Defendants have any basis for believing Plaintiff had an interest in the Property that was

15 protected by the automatic stay, among other reasons.

16          4.     Whether the Bankruptcy Court erred in denying Defendants’ Motion for
17 Reconsideration, in light of the information Defendants provided in the motion concerning

18 the Court’s ruling on whether Defendants “willfully” violated the automatic bankruptcy stay

19 and/or showed a “complete disregard” for Plaintiff’s rights; whether the balancing of equities

20 weighed in favor of denying Defendants’ Motion to Annul; and whether Plaintiff’s claim for

21 violation of the automatic stay could survive summary judgment when Plaintiff failed to

22 provide evidence of damages.

23          II.    DESIGNATION OF THE RECORD
24          Appellants designate the following items to be included in the record on its appeal.
25 To the extent exhibits are attached to or referred to in any of the items identified below, they

26   APPELLANTS’ STATEMENT OF ISSUES AND                                                HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                                600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                    Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                                  PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                              FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 3
 1 shall be included in the Designation of Record. In addition, Appellants hereby designate in

 2 the record on appeal the transcripts of the court hearings as further identified below and in

 3 Appellant’s Notification of Ordering Transcript on Appeal (“Transcript Notification”). The

 4 Transcript Notification is being filed with the Court simultaneously with this Statement of

 5 Issues.
        Docket #           Date Filed            Description of Document/Date Entered
 6

 7      Adversary
      Action No. 20-
 8     04002-MJH
     unless otherwise
 9
          stated
10                                      Adversary case 20-04002. Complaint by Sarah Hoover
                                        (attorneys Christina L Henry, Jason D Anderson,
11                                      Christina L Henry) against Quality Loan Services of
                                        Washington (attorneys Robert William McDonald,
12
                                        Lance Olsen), PHH Mortgage Corporation, New Rez,
13                        01/25/2020    LLC, HSBC Bank USA NA, IH6 Property Washington,
             1
                                        LP (attorneys John A. McIntosh, Thomas S Linde). .
14                                      (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C
                                        # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7 Exhibit G
15
                                        # 8 Exhibit H) Nature of Suit: (14 (Recovery of
16                                      money/property - other)) (Henry, Christina) (Entered:
                                        01/25/2020)
17                                      Amend Complaint. Defendant not added. Defendants
                                        not added. Amending: Amended to correct name of
18
                                        defendant PHH Mortgage Corporation d/b/a PHH
19                                      Mortgage Services and to update addresses of
                                        defendants.. (Related document(s)1 Complaint)... Filed
20           7            02/04/2020
                                        by Christina L Henry of Henry & Degraaff, P.S. on
                                        behalf of Sarah Hoover. (Attachments: # 1 Exhibit A #
21
                                        2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E #
22                                      6 Exhibit F # 7 Exhibit G # 8 Exhibit H) (Henry,
                                        Christina) (Entered: 02/04/2020)
23
                                        Motion for Summary Judgment with Notice of Hearing.
24           13           02/24/2020
                                        Filed by Joseph W McIntosh on behalf of Qualilty Loan
25                                      Service Corporation of Washington The Hearing date is

26   APPELLANTS’ STATEMENT OF ISSUES AND                                               HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                               600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                   Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                                 PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                             FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 4
                                    set for 3/24/2020 at 01:00 PM at Judge Heston's
 1
                                    Courtroom H, Union Station. Response due by
 2                                  3/17/2020. (McIntosh, Joseph) (Entered: 02/24/2020)

 3                                  Answer to Complaint (Related document(s)7 Amend
                                    Complaint). Filed by Joseph W McIntosh of McCarthy
 4
           14          02/25/2020   & Holthus, LLP on behalf of Qualilty Loan Service
 5                                  Corporation of Washington. (McIntosh, Joseph)
                                    (Entered: 02/25/2020)
 6
                                    Stipulated Statement Deposit of Surplus Funds... Filed
 7
                                    by Joseph W McIntosh of McCarthy & Holthus, LLP
           15          02/25/2020
 8                                  on behalf of Qualilty Loan Service Corporation of
                                    Washington. (McIntosh, Joseph) (Entered: 02/25/2020)
 9
                                    Answer to Complaint (Related document(s)7 Amend
10
                                    Complaint). Filed by John Anthony McIntosh of
11         17          02/28/2020   Schweet Linde & Coulson on behalf of IH6 Property
                                    Washington LP. (McIntosh, John) (Entered:
12                                  02/28/2020)
13
                                    ORDER Consolidating Actions and Setting Status
14                                  Conference. The Status Conference is set for 3/13/2020
           18          03/03/2020   at 09:00 AM at Judge Heston's Courtroom H, Union
15                                  Station, 1717 Pacific Ave, Courtroom H, Tacoma, WA.
16
                                    (SLM) (Entered: 03/03/2020)

17                                  Amended Answer to Complaint (Related document(s)7
                                    Amend Complaint). Filed by Ryan S Moore on behalf
18         22          03/11/2020   of HSBC Bank USA, NA, NewRez, LLC, PHH
19                                  Mortgage Corporation. (Moore, Ryan) (Entered:
                                    03/11/2020)
20
                                    Declaration of Christina L Henry (Related
21                                  document(s)13 Motion for Summary Judgment)... Filed
           26          03/17/2020
22                                  by Christina L Henry of Henry & Degraaff, P.S. on
                                    behalf of Sarah Hoover. (Henry, Christina) (Entered:
23                                  03/17/2020)
                                    Response to Motion for Summary Judgment and
24         28          03/17/2020
                                    Dismissal ny Defendant Quality Loan Service Coro of
25                                  Washington (Related document(s)13 Motion for

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 5
                                    Summary Judgment)... Filed by Christina L Henry of
 1
                                    Henry & Degraaff, P.S. on behalf of Sarah Hoover.
 2                                  (Attachments: # 1 Proposed Order) (Henry, Christina)
                                    (Entered: 03/17/2020)
 3                                  Reply (Related document(s)13 Motion for Summary
                                    Judgment)... Filed by Joseph W McIntosh of McCarthy
 4
                                    & Holthus, LLP on behalf of Qualilty Loan Service
           29          03/19/2020
 5                                  Corporation of Washington. (McIntosh, Joseph)
                                    (Entered: 03/19/2020)
 6                                  ORDER Directing Deposit of Surplus Funds to be
                                    Placed in a Non-Interest- Bearing Account in Court
 7
           40          05/18/2020   Registry Re: Stipulation for Deposit of Surplus Funds
 8                                  Into the Court Registry Pending Further Court Order
                                    (ECF NO. 15). (Related document(s)15). (TGR)
 9                                  (Entered: 05/18/2020)
                                    BNC Certificate of Notice (Related document(s)40
10         41          05/20/2020
                                    Order GENERIC). Notice Date 05/20/2020. (Admin.)
11                                  (Entered: 05/20/2020)
                                    Plaintiff's Motion for Summary Judgment (Partial) with
12                                  Notice of Hearing. Filed by Christina L Henry on behalf
13         42          08/06/2020   of Sarah Hoover The Hearing date is set for 9/3/2020 at
                                    09:00 AM at Judge Heston's Courtroom H, Union
14                                  Station. Response due by 8/27/2020. (Henry, Christina)
                                    (Entered: 08/06/2020)
15                                  Declaration of Sara Hoover in Support of Motion for
16                                  Partial Summary Judgment (Related document(s)42
                                    Motion for Summary Judgment)... Filed by Christina L
           43          08/07/2020
17                                  Henry of Henry & Degraaff, P.S. on behalf of Sarah
                                    Hoover. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
18                                  Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7
19                                  Exhibit 7) (Henry, Christina) (Entered: 08/07/2020)
                                    Declaration of Christina L Henry in Support of Partial
20                                  Motion to Dismiss (Related document(s)42 Motion for
                                    Summary Judgment)... Filed by Christina L Henry of
21         44          08/07/2020   Henry & Degraaff, P.S. on behalf of Sarah Hoover.
22                                  (Attachments: # 1 Exhibit A # 2 Exhibit B - part 1 # 3
                                    Exhibit B - part 2 # 4 Exhibit C # 5 Exhibit D # 6
23                                  Exhibit E # 7 Exhibit F) (Henry, Christina) (Entered:
                                    08/07/2020)
24         45          08/07/2020   Notice of Hearing on Plaintiff's Motion for Partial
25                                  Summary Judgment (Related document(s)42 Motion for

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 6
                                    Summary Judgment). Filed by Christina L Henry on
 1
                                    behalf of Sarah Hoover. (Henry, Christina) (Entered:
 2                                  08/07/2020)
                                    Supplemental Filing of Proposed Order. Filed by
 3         46          08/07/2020   Christina L Henry on behalf of Sarah Hoover. (Related
                                    document(s)42 Motion for Summary Judgment).
 4
                                    (Henry, Christina) (Entered: 08/07/2020)
 5                                  Supplemental Declaration of Christina L Henry in
                                    Support of Partial Motion for Summary Judgment
 6         50          08/10/2020   (Related document(s)42 Motion for Summary
                                    Judgment)... Filed by Christina L Henry of Henry &
 7
                                    Degraaff, P.S. on behalf of Sarah Hoover. (Attachments:
 8                                  # 1 Exhibit G) (Henry, Christina) (Entered: 08/10/2020)
           56          08/19/2020   Stipulated Protective ORDER (Related document(s)54).
 9                                  (Attachments: # 1) (CMK) (Entered: 08/19/2020)
10                                  Motion for Summary Judgment Renewed (Dkts #13 and
                                    #29) with Notice of Hearing. Filed by Joseph W
11                                  McIntosh on behalf of Qualilty Loan Service
                                    Corporation of Washington The Hearing date is set for
12         58          10/15/2020   11/20/2020 at 09:00 AM at Judge Heston's Courtroom
13                                  H, Union Station. Response due by 11/13/2020.
                                    (Attachments: # 1 Proposed Order) (McIntosh, Joseph)
14                                  Incorrect Hearing Date and Incomplete Call In
                                    Information. Modified on 10/15/2020 (TGR). (Entered:
15                                  10/15/2020)
16                                  Defendant's Motion for Summary Judgment with Notice
                                    of Hearing and Supplemental Declaration of Christina L
17                                  Henry via suplemental doc 79. Filed by Ryan S Moore
                                    on behalf of HSBC Bank USA, NA, NewRez, LLC,
18                                  PHH Mortgage Corporation The Hearing date is set for
           62          10/16/2020
19                                  11/20/2020 at 09:00 AM at Telephonically. Response
                                    due by 11/13/2020. (Attachments: # 1 Proposed Order
20                                  Proposed Order) (Moore, Ryan) No Notice of Hearing
                                    Included. Filer Notified. Modified on 10/19/2020
21                                  (TGR). Modified on 1/7/2021 (DAS) (Entered:
22                                  10/16/2020)
                                    Declaration of Ryan S. Moore (Related document(s)62
23                                  Motion for Summary Judgment). Proof of Service. Filed
           63          10/16/2020
                                    by Ryan S Moore of Houser LLP on behalf of HSBC
24                                  Bank USA, NA, NewRez, LLC, PHH Mortgage
25                                  Corporation. (Moore, Ryan) (Entered: 10/16/2020)

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 7
                                    Declaration (Related document(s)62 Motion for
 1
                                    Summary Judgment). Proof of Service. Filed by Ryan S
           64          10/16/2020
 2                                  Moore of Houser LLP on behalf of HSBC Bank USA,
                                    NA, NewRez, LLC, PHH Mortgage Corporation.
 3                                  (Moore, Ryan) (Entered: 10/16/2020)
                                    Motion for Summary Judgment with Supplemental
 4
                                    Declaration via Supplemental Doc 79 and Notice of
 5                                  Hearing. Filed by John Anthony McIntosh on behalf of
                                    IH6 Property Washington LP The Hearing date is set for
 6         65          10/16/2020   11/20/2020 at 09:00 AM at Judge Heston's Courtroom
                                    H, Union Station. Response due by 11/13/2020.
 7
                                    (Attachments: # 1 Proposed Order) (McIntosh, John).
 8                                  Related document(s) 79 Declaration filed by Plaintiff
                                    Sarah Hoover. Modified on 1/7/2021 (DAS). (Entered:
 9                                  10/16/2020)
                                    Response to Plaintiff's Motion for Partial Summary
10
                                    Judgment (Related document(s)42 Motion for Summary
11         68          11/13/2020   Judgment). Proof of Service. Filed by Robert W
                                    Norman on behalf of HSBC Bank USA, NA, NewRez,
12                                  LLC, PHH Mortgage Corporation. (Norman, Robert)
                                    (Entered: 11/13/2020)
13
                                    Response to (Related document(s)42 Motion for
14                                  Summary Judgment)... Filed by John Anthony McIntosh
           69          11/13/2020
                                    of Schweet Linde & Coulson on behalf of IH6 Property
15                                  Washington LP. (Attachments: # 1 Pleading
                                    Declaration) (McIntosh, John) (Entered: 11/13/2020)
16
                                    Plaintiff's Response to Plaintiffs Combined Opposition
17                                  To Motions for Summary Judgment by Defendants
                                    PHH Mortgage Corporation, HSBC Bank, and NewRez,
18         72          11/13/2020   LLC, And IH6 Property (Related document(s)62
19
                                    Motion for Summary Judgment, 65 Motion for
                                    Summary Judgment)... Filed by Christina L Henry of
20                                  Henry & Degraaff, P.S. on behalf of Sarah Hoover.
                                    (Henry, Christina) (Entered: 11/13/2020)
21                                  Declaration of Christina L Henry in Support of
22                                  Plaintiffs Combined Opposition To Motions for
                                    Summary Judgment by Defendants PHH Mortgage
           73          11/13/2020
23                                  Corporation, HSBC Bank, and NewRez, LLC, And IH6
                                    Property (Related document(s)62 Motion for Summary
24                                  Judgment, 65 Motion for Summary Judgment)... Filed
25                                  by Christina L Henry of Henry & Degraaff, P.S. on

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 8
                                    behalf of Sarah Hoover. (Attachments: # 1 Exhibit A #
 1
                                    2 Prudent Exhibit 3 # 3 Prudent Exhibit 4 # 4 Prudent
 2                                  Exhibit 6 # 5 Prudent Exhibit 10 # 6 Prudent Exhibit 13
                                    # 7 Prudent Exhibit 15 # 8 Prudent Exhibit 16 # 9
 3                                  Exhibit B # 10 Exhibit C # 11 Exhibit D # 12 Exhibit E
                                    # 13 Exhibit F # 14 Exhibit G # 15 QLS Exhibit 1 # 16
 4
                                    Exhibit H # 17 IHG Exhibit 1 # 18 Exhibit I # 19
 5                                  Exhibit J # 20 Exhibit K # 21 Exhibit L # 22 Stenman
                                    Exhibit 3) (Henry, Christina) (Entered: 11/13/2020)
 6                                  Reply (Related document(s)58 Motion for Summary
                                    Judgment)... Filed by Joseph W McIntosh of McCarthy
 7         74          11/16/2020
                                    & Holthus, LLP on behalf of Qualilty Loan Service
 8                                  Corporation of Washington. (McIntosh, Joseph)
                                    (Entered: 11/16/2020)
 9                                  Reply to Plaintiff's Combined Opposition to Motions for
                                    Summary Judgment (Related document(s)72 Response).
10
           75          11/17/2020   Proof of Service. Filed by Robert W Norman on behalf
11                                  of HSBC Bank USA, NA, NewRez, LLC, PHH
                                    Mortgage Corporation. (Norman, Robert) (Entered:
12                                  11/17/2020)
                                    Reply In Support of Plaintiffs Motion for Partial
13
                                    Summary Judgment (Related document(s)42 Motion for
           76          11/17/2020
14                                  Summary Judgment)... Filed by Christina L Henry of
                                    Henry & Degraaff, P.S. on behalf of Sarah Hoover.
15                                  (Henry, Christina) (Entered: 11/17/2020)
16
                                    Reply (Related document(s)65 Motion for Summary
                                    Judgment)... Filed by John Anthony McIntosh of
           77          11/17/2020
17                                  Schweet Linde & Coulson on behalf of IH6 Property
                                    Washington LP. (Attachments: # 1 Pleading
18                                  Declaration) (McIntosh, John) (Entered: 11/17/2020)
19                                  Supplemental Declaration of Christina L Henry in
                                    Support of Opposition to Motions for Summary
20                                  Judgment by Defendants (Related document(s)73
                                    Declaration 62Defendants Motion for Summary
21         79          01/07/2021   Judgment, 65 Motion For Summary Judgment)... Filed
22                                  by Christina L Henry of Henry & Degraaff, P.S. on
                                    behalf of Sarah Hoover. (Attachments: # 1 Exhibit K)
23                                  (Henry,Christina). Related document(s) 62 filed by
                                    Defendant NewRez, LLC, Defendant PHH Mortgage
24                                  Corporation, Defendant HSBC Bank USA, NA, 65
25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 9
                                    Motion for Summary Judgment filed by Defendant IH6
 1
                                    Property Washington LP. (Entered: 01/07/2021)
 2                                  Statement Praecipe to Plaintiff's Combined Opposition
                                    to Motions For Summary Judgment By Defendants
 3                                  PHH Mortgage Corporation, HSBC Bank, and NewRez,
                80     01/07/2021   LLC, and IH6 Property (Related document(s)62 Motion
 4
                                    for Summary Judgment, 65 Motion for Summary
 5                                  Judgment)... Filed by Christina L Henry of Henry &
                                    Degraaff, P.S. on behalf of Sarah Hoover. (Henry,
 6                                  Christina) (Entered: 01/07/2021)
                                    Memorandum Decision on Cross- Motions for
 7         81          02/08/2021
                                    Summary Judgment. (Related document(s)58, 62, 65).
 8                                  (TGR) (Entered: 02/08/2021)
                                    ORDER on Cross- Motions for Summary Judgment.
 9         82          02/08/2021
                                    (Related document(s)42, 58, 62, 65). (TGR) (Entered:
                                    02/08/2021)
10
                                    ORDER Granting Motion to Extend Deadlines for
11         86          02/19/2021   Filing Motion for Reconsideration, Notice of Appeal,
                                    and Motion for Leave to Appeal. (Related
12                                  document(s)82) (SLM) (Entered: 02/19/2021)
13                                  Motion to Reconsider. Filed by Emilie K Edling on
                                    behalf of HSBC Bank USA, NA, IH6 Property
14                                  Washington LP, NewRez, LLC, PHH Mortgage
           88          02/26/2021
                                    Corporation. (Related document(s) 92 Amended Motion
15                                  to Reconsider, 94 Amended Motion to Reconsider )
16                                  (Edling, Emilie) Modified on 3/3/2021. (SLM).
                                    Modified on 3/8/2021 (TGR). (Entered: 02/26/2021)
17                                  Notice of Appeal and Statement of Election to District
                                    Court. USDC Case No 21-5154-BHS; Internal Appeal
18                                  No 21-T003. Fee Due $ 298. Filed by Emilie K Edling
19         89          02/26/2021   on behalf of HSBC Bank USA, NA, NewRez, LLC,
                                    PHH Mortgage Corporation. Record Transmission due
20                                  by 03/26/2021. (Related document(s) 81, 82) (Edling,
                                    Emilie) Modified on 3/3/2021. (SLM) (Entered:
21                                  02/26/2021)
22                                  Amended Motion to Reconsider Filed by Emilie K
           94          03/05/2021   Edling on behalf of HSBC Bank USA, NA, NewRez,
23                                  LLC, PHH Mortgage Corporation (Edling, Emilie)
                                    (Entered: 03/05/2021)
24         95          03/15/2021   Motion for Stay Pending Appeal ; Memorandum of
25                                  Points and Authorities in Support Thereof # 3:21-cv-

26   APPELLANTS’ STATEMENT OF ISSUES AND                                         HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                         600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                             Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                           PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                       FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 10
                                    05154-BHS. Filed by Emilie K Edling on behalf of
 1
                                    HSBC Bank USA, NA, NewRez, LLC, PHH Mortgage
 2                                  Corporation. The Hearing date is set for 4/8/2021 at
                                    01:00 PM at Telephonically. (Attachments: # 1
 3                                  Proposed Order Proposed Order)(Edling, Emilie)
                                    (Entered: 03/15/2021)
 4
                                    Supplemental Memorandum of Points and Authorities
 5                                  in Support of Motion to Stay (Related document(s)95
           97          03/18/2021   Motion for Stay Pending Appeal). Proof of Service.
 6                                  Filed by Emilie K Edling on behalf of HSBC Bank
                                    USA, NA, NewRez, LLC, PHH Mortgage Corporation.
 7
                                    (Edling, Emilie) (Entered: 03/18/2021)
 8         99          03/19/2021   ORDER Denying Motion for Reconsideration. (Related
                                    Doc # 94) . (TGR) (Entered: 03/19/2021)
 9                                  Plaintiff's Response to Motion for Stay Pending Appeal
                                    (Related document(s)95 Motion for Stay Pending
10         101         03/22/2021
                                    Appeal)... Filed by Christina L Henry of Henry &
11                                  Degraaff, P.S. on behalf of Sarah Hoover. (Henry,
                                    Christina) (Entered: 03/22/2021)
12                                  Declaration of Sarah Hoover in Support of Opposition
13                                  to Stay Pending Appeal (Related document(s)95 Motion
           102         03/22/2021
                                    for Stay Pending Appeal)... Filed by Christina L Henry
14                                  of Henry & Degraaff, P.S. on behalf of Sarah Hoover.
                                    (Henry, Christina) (Entered: 03/22/2021)
15                                  Declaration of Christina L Henry in Support of
16                                  Opposition to Stay Pending Appeal (Related
                                    document(s)95 Motion for Stay Pending Appeal)...
17                                  Filed by Christina L Henry of Henry & Degraaff, P.S.
           103         03/22/2021
                                    on behalf of Sarah Hoover. (Attachments: # 1 Exhibit A
18                                  # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E
19                                  # 6 Exhibit F # 7 Exhibit G # 8 Exhibit H # 9 Exhibit I #
                                    10 Exhibit J # 11 Exhibit K # 12 Exhibit L) (Henry,
20                                  Christina) (Entered: 03/22/2021)
                                    Reply in Support of Motion to Stay and Discovery
21                                  Issues (Related document(s)95 Motion for Stay Pending
22                                  Appeal). Proof of Service. Filed by Emilie K Edling on
           107         03/25/2021
                                    behalf of HSBC Bank USA, NA, NewRez, LLC, PHH
23                                  Mortgage Corporation. (Attachments: # 1 Declaration of
                                    Emilie K. Edling in Support) (Edling, Emilie) (Entered:
24                                  03/25/2021)
25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                          HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                          600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                              Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                            PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                        FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 11
                                      ORDER Denying Motion to Stay Proceedings Pending
 1
           110         03/30/2021     Appeal and Ordering Other Relief. Status Conference
 2                                    set for 4/20/21 at 2:30 PM Telephonically. (Related Doc
                                      # 95) . (TGR) (Entered: 03/30/2021)
 3                                    Notice of Appeal and Statement of Election to District
                                      Court.. (AMENDED) Fee Due $ 298(AMENDED)
 4
                                      (Related document(s)82 Order GENERIC, 99 Order Re
           113         03/30/2021
 5                                    Motion to Reconsider). Filed by Emilie K Edling on
                                      behalf of HSBC Bank USA, NA, NewRez, LLC, PHH
 6                                    Mortgage Corporation. Record Transmission due by
                                      04/27/2021, (Edling, Emilie) (Entered: 03/30/2021)
 7
        3/31/2021           Not yet
                                      Statement of Issues and Designation of Record
 8                         docketed
                                      Docket for Adversary Action No. 20-04002-MJH,
 9         N/A               N/A
                                      showing all minute entries without docket numbers and
                                      other entries
10
                                      Chapter 13 Voluntary Petition, Individual, . Statement
11                                    of Financial Affairs due 9/24/2019. Schedules A-J due
       Bankruptcy                     9/24/2019. Summary of schedules due 9/24/2019.
12     Petition #19-                  Chapter 13 Statement of Current Monthly Income and
                       09/09/2019
13
       42890-MJH                      Calculation of Commitment Period, Form 122C-1 Due
                                      9/24/2019 Chapter 13 Plan due 9/24/2019. Incomplete
14          1                         Filings due by 9/24/2019. Filed by Sarah Hoover (PSB)
                                      Additional attachment(s) added on 9/9/2019 (MT).
15                                    (Entered: 09/09/2019)
16     Bankruptcy
       Petition #19-
                       09/09/2019     Application to Pay Filing Fees in Installments . . Filed
17     42890-MJH
                                      by Sarah Hoover (MT) (Entered: 09/09/2019)
18          5
19                                    Notice of Order Approving Filing Fee Installment
       Bankruptcy
                                      Payments, ORDER Granting Payment of Filing Fee in
       Petition #19-
20                     09/09/2019     Installments: Entry of an order of discharge will be held
       42890-MJH
                                      in abeyance until filing fees are paid in full. Mark L.
21                                    Hatcher, Clerk. Text only order . Final Installment
            6
22                                    Payment due by 1/7/2020. (MT) (Entered: 09/09/2019)
       Bankruptcy
23     Petition #19-
                       09/09/2019
       42890-MJH                      Notice of Deficient Filing . (MT) (Entered: 09/09/2019)
24

25          7

26   APPELLANTS’ STATEMENT OF ISSUES AND                                             HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                             600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                 Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                               PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                           FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 12
       Bankruptcy
 1
       Petition #19-                Debtor(s) Requirements to Send Documents to the
                       09/10/2019
 2     42890-MJH                    Trustee. Sent to BNC for Mailing. (admin) (Entered:
                                    09/10/2019)
 3          9
                                    Pursuant to Local Bankruptcy Rule 1017-1(d) and Fed.
 4
                                    R. Bankr. P. 3015(b), the Chapter 13 Trustee (as
 5                                  designated by the United States Trustee) moves the
                                    Court ex parte for an order dismissing this case because
 6     Bankruptcy
                                    Debtor failed to timely file schedules, statements, lists
       Petition #19-
                       09/25/2019   and/or a plan. The Debtor was given notice of this
 7     42890-MJH
                                    deficiency, the deadline, and that the Chapter 13 Trustee
 8                                  may file this ex parte motion if the debtor did not cure
     (Not numbered)
                                    the deficiency. (Related document(s)7 Notice of
 9                                  Deficient Filing). Filed by Michael G. Malaier on behalf
                                    of Michael G. Malaier. (Malaier, Michael) (Entered:
10
                                    09/25/2019)
11                                  Ex Parte ORDER Dismissing Case for Inadequate
                                    Filing. This matter comes before the Court on the
12                                  Chapter 13 Trustee's Ex Parte Application for Order
                                    Dismissing Case for Failure to File Schedules,
13
                                    Statements, Lists, or Plan. The debtor(s) having
14                                  received notice of dismissal for failure to timely file
       Bankruptcy
                                    required schedules, statements, lists and/or plan, this
15     Petition #19-
                       09/26/2019   case is dismissed pursuant to Local Bankruptcy Rule
       42890-MJH
                                    1017-1(d) and Fed. R. Bankr. P. 3015(b) for the
16
                                    debtor(s)'s failure to timely file schedules, statements,
            14
17                                  lists and/or chapter 13 plan.

18                                  Hereby ordered by Judge Mary Jo Heston.
19
                                    This Notice of Electronic Filing is the Official ORDER
20                                  for this entry. (Entered: 09/26/2019)
       Bankruptcy
21     Petition #19-
                       10/02/2019   Chapter 13 Trustee's Final Report and Account
       42890-MJH
22                                  (Malaier, Michael) (Entered: 10/02/2019)
23           16
       Bankruptcy                   CLOSED. This matter has come before the Court in
24                     10/02/2019
       Petition #19-                conjunction with the Chapter 13 Trustee filing his Final
       42890-MJH                    Report and Accounting, a copy of which was provided
25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                          HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                          600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                              Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                            PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                        FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 13
                                    to debtor and debtor's attorney. For purposes of this
 1
     (Not numbered)                 order, debtor refers to the above-named individual
 2                                  petitioner or joint petitioners. The Court finds that the
                                    debtor's case was dismissed pursuant to the Court's
 3                                  Order. Now, therefore, it is hereby ORDERED that the
                                    Final Account of the Trustee be and the same is hereby
 4
                                    approved; and it is further ORDERED that the standing
 5                                  trustee be and hereby is discharged as Trustee; and it is
                                    further ORDERED that this case be and hereby is closed
 6                                  . (MT) (Entered: 10/02/2019)
                                    Motion to Reopen Chapter 13 Case ... Filed by John
 7
       Bankruptcy                   Anthony McIntosh on behalf of IH6 Property
 8     Petition #19-                Washington L.P. The Hearing date is set for 2/3/2020 at
                       01/10/2020
       42890-MJH                    01:00 PM at Judge Heston's Courtroom H, Union
 9                                  Station. Response due by 1/27/2020. (Attachments: # 1
            17                      Proposed Order # 2 Notice of Hearing) (McIntosh,
10
                                    John) (Entered: 01/10/2020)
11                                  Motion for Relief from Stay, Real Property located at
                                    18205 106th Street East, Bonney Lake, WA... Filed by
12     Bankruptcy
                                    John Anthony McIntosh on behalf of IH6 Property
       Petition #19-
                       01/10/2020   Washington L.P. The Hearing date is set for 2/3/2020 at
13     42890-MJH
                                    01:00 PM at Judge Heston's Courtroom H, Union
14                                  Station. Response due by 1/27/2020. (Attachments: # 1
            18
                                    Proposed Order # 2 Notice of Hearing) (McIntosh,
15                                  John) (Entered: 01/10/2020)
                                    Declaration of Michael Lappano (Related
16     Bankruptcy
                                    document(s)17 Motion to Reopen Chapter 13 Case, 18
       Petition #19-
17                     01/10/2020   Motion for Relief from Stay)... Filed by John Anthony
       42890-MJH
                                    McIntosh of Schweet Linde & Coulson on behalf of IH6
18                                  Property Washington L.P.. (McIntosh, John) (Entered:
            19
                                    01/10/2020)
19
                                    Declaration of Jeff Stenman (Related document(s)17
       Bankruptcy
20                                  Motion to Reopen Chapter 13 Case, 18 Motion for
       Petition #19-
                       01/10/2020   Relief from Stay)... Filed by John Anthony McIntosh of
21     42890-MJH
                                    Schweet Linde & Coulson on behalf of IH6 Property
                                    Washington L.P.. (McIntosh, John) (Entered:
22          20
                                    01/10/2020)
23     Bankruptcy                   Declaration John McIntosh (Related document(s)17
       Petition #19-   01/10/2020   Motion to Reopen Chapter 13 Case, 18 Motion for
24     42890-MJH                    Relief from Stay)... Filed by John Anthony McIntosh of
25                                  Schweet Linde & Coulson on behalf of IH6 Property

26   APPELLANTS’ STATEMENT OF ISSUES AND                                          HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                          600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                              Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                            PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                        FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 14
            21                      Washington L.P.. (McIntosh, John) (Entered:
 1
                                    01/10/2020)
 2                                  Proof of Service . Filed by John Anthony McIntosh on
       Bankruptcy
                                    behalf of IH6 Property Washington L.P.. (Related
 3     Petition #19-
                       01/10/2020   document(s)17 Motion to Reopen Chapter 13 Case, 18
       42890-MJH
                                    Motion for Relief from Stay, 19 Declaration, 20
 4
                                    Declaration, 21 Declaration). (McIntosh, John)
            22
 5                                  (Entered: 01/10/2020)
       Bankruptcy                   Response to Motion to Annul the Automatic Stay
 6     Petition #19-                (Related document(s)18 Motion for Relief from Stay)...
                       01/27/2020
       42890-MJH                    Filed by Christina L Henry of Henry & Degraaff, P.S.
 7
                                    on behalf of Sarah Hoover. (Henry, Christina) (Entered:
 8          24                      01/27/2020)
                                    Declaration of Sarah Hoover in Support of Response to
 9                                  Motion to Annul the Stay (Related document(s)18
                                    Motion for Relief from Stay)... Filed by Christina L
10     Bankruptcy
                                    Henry of Henry & Degraaff, P.S. on behalf of Sarah
       Petition #19-
11                     01/27/2020   Hoover. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
       42890-MJH
                                    Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F # 7
12                                  Exhibit G # 8 Exhibit H # 9 Exhibit I # 10 Exhibit J #
            25
                                    11 Exhibit K # 12 Exhibit L # 13 Exhibit M # 14
13
                                    Exhibit N # 15 Exhibit O # 16 Exhibit P # 17 Exhibit Q)
14                                  (Henry, Christina) (Entered: 01/27/2020)
                                    Declaration of Christina L Henry in Support of
15     Bankruptcy                   Response to Motion to Annul the Automatic Stay
16
       Petition #19-                (Related document(s)18 Motion for Relief from Stay)...
                       01/27/2020
       42890-MJH                    Filed by Christina L Henry of Henry & Degraaff, P.S.
17                                  on behalf of Sarah Hoover. (Attachments: # 1 Exhibit 1
            26                      # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5)
18                                  (Henry, Christina) (Entered: 01/27/2020)
19                                  Reply in Support of Motion to Annul Automatic Stay
       Bankruptcy
                                    (Related document(s)18 Motion for Relief from Stay).
       Petition #19-
20                     01/29/2020   Proof of Service. Filed by John Anthony McIntosh of
       42890-MJH
                                    Schweet Linde & Coulson on behalf of IH6 Property
21                                  Washington L.P.. (Attachments: # 1 Proof of Service)
            28
22                                  (McIntosh, John) (Entered: 01/29/2020)
       Bankruptcy                   Supplemental Declaration of Sarah Hoover in Support
23     Petition #19-                of Response to Motion to Annul the Automatic Stay
                       01/31/2020
       42890-MJH                    (Related document(s)18 Motion for Relief from Stay)...
24                                  Filed by Christina L Henry of Henry & Degraaff, P.S.
25          33                      on behalf of Sarah Hoover. (Attachments: # 1 Exhibit 1

26   APPELLANTS’ STATEMENT OF ISSUES AND                                          HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                          600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                              Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                            PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                        FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 15
                                       - Trust Agreement # 2 Exhibit 2 - Amended One to
 1
                                       Trust Agreement # 3 Exhibit 3 - Ali Suleiman Trust -
 2                                     Amendment Two # 4 Exhibit 4 - Ali Suleiman Trust -
                                       Amendment Three # 5 Exhibit 5 - Ali Suleiman Trust -
 3                                     Amendment Four # 6 Exhibit 6 - Affidavit of Trust
                                       Existence and Authority signed on November 25, 2003
 4
                                       # 7 Exhibit 7 - ertificate and Affidavit of Trust
 5                                     Existence signed on March 19, 2015 # 8 Exhibit 8 -
                                       Codicil to the Last Will of Ali Suleiman) (Henry,
 6                                     Christina) (Entered: 01/31/2020)
       Bankruptcy
 7
       Petition #19-                   ORDER REOPENED CASE. Granting Motion to
                       02/14/2020
 8     42890-MJH                       Reopen Chapter 13 Case. (Related Doc # 17) Review
                                       Case on: 4/14/2020. (DAS) (Entered: 02/14/2020)
 9           37
       Bankruptcy
10                                     Supplemental Reply (Related document(s)18 Motion for
       Petition #19-
                                       Relief from Stay)... Filed by John Anthony McIntosh of
11     42890-MJH       02/17/2020
                                       Schweet Linde & Coulson on behalf of IH6 Property
12                                     Washington L.P.. (McIntosh, John) (Entered:
            38
                                       02/17/2020)
13
       Bankruptcy
                                       Joinder in Support (Related document(s)18 Motion for
14     Petition #19-
                       02/20/2020      Relief from Stay). Proof of Service. Filed by Ryan S
       42890-MJH
15                                     Moore on behalf of PHH Mortgage Corporation.
                                       (Moore, Ryan) (Entered: 02/20/2020)
             40
16
       Bankruptcy
                                       Declaration of Ryan S. Moore (Related document(s)40
17     Petition #19-
                           2/20/2020   Joinder). Proof of Service. Filed by Ryan S Moore on
       42890-MJH
18                                     behalf of PHH Mortgage Corporation. (Attachments: #
                                       1 Exhibit A) (Moore, Ryan) (Entered: 02/20/2020)
             41
19
       Bankruptcy
20     Petition #19-                   ORDER Consolidating Actions and Setting Status
                       03/03/2020
       42890-MJH                       Conference. (Related document(s)18, 23) (SLM)
21                                     (Entered: 03/03/2020)
22          44
                                       Docket for Bankruptcy Petition #19-42890-MJH,
                             N/A
23         N/A                         showing all minute entries without docket numbers and
                                       other entries
24

25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                            HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                            600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                              PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                          FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 16
     DATED: March 31, 2021                    HOUSER LLP
 1
                                              By: /s/ Emilie K. Edling
 2                                            Emilie K. Edling WSBA No. 45042
                                              eedling@houser-law.com
 3                                            Robert W. Norman, Jr. WSBA No. 37094
                                              rnorman@houser-law.com
 4                                            Attorneys for Defendants PHH Mortgage
                                              Corporation, HSBC Bank USA, N.A., as
 5                                            Trustee of the Fieldstone Mortgage
                                              Investment Trust, Series 2006-2, and
 6                                            NewRez, LLC
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                    HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                    600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                        Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                      PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                  FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 17
 1                             CERTIFICATE OF SERVICE
 2        On March 31, 2021, I served the foregoing document(s): APPELLANTS’
 3 STATEMENT OF ISSUES AND DESIGNATION OF RECORD ON APPEAL FROM

 4 MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

 5 (DOCS. 81 & 82) AND ORDER DENYING MOTION FOR RECONSIDERATION (DOC.
   99), in the manner described below:
 6
         Jason D. Anderson              CM/ECF
 7       Anderson Santiago, PLLC        UPS Overnight
                                        UPS 2 Day Shipping
 8       787 Maynard Ave S., Suite B    Email
         Seattle, WA 98104              Courier
 9       Jason@alkc.net
         Counsel for Plaintiff/Debtor
10
         Christina L. Henry             CM/ECF
11
         Henry & Degraaff, P.S.         UPS Overnight
                                        UPS 2 Day Shipping
12       787 Maynard Ave S., Suite B    Email
         Seattle, WA 98104              Courier
13       chenry@hdm-legal.com
         Counsel for Plaintiff/Debtor
14

15      Joseph W. McIntosh                      CM/ECF
        McCarthy & Holthus, LLP                 UPS Overnight
16                                              UPS 2 Day Shipping
        108 1st Ave South, Suite 300            Email
        Seattle, WA 98104                       Courier
17      jmcintosh@mccarthyholthus.com
18      Counsel for Quality Loan Service
        Corporation of Washington
19
        John A. McIntosh                        CM/ECF
20                                              UPS Overnight
        Schweet Linde & Coulson, PLLC           UPS 2 Day Shipping
21      575 S. Michigan St.                     Email
        Seattle, WA 98108                       Courier
22      johnm@schweetlaw.com
        Counsel for IH6 Property Washington,
23      L.P.
24

25

26   APPELLANTS’ STATEMENT OF ISSUES AND                                     HOUSER LLP
     DESIGNATION OF RECORD ON APPEAL FROM                     600 University St., Ste. 1708
     MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                         Seattle, WA 98101
     SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                       PH: (206) 596-7838
     DENYING MOTION FOR RECONSIDERATION (DOC. 99)                   FAX: (206) 596-7839
     AP NO. 20-04002-MJH
     Page 18
            I declare under penalty of perjury under the laws of the United States of America that
 1
     the foregoing is true and correct.
 2
            Dated: March 31, 2021
 3

 4                                                     Rachel M. Perez
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    APPELLANTS’ STATEMENT OF ISSUES AND                                               HOUSER LLP
      DESIGNATION OF RECORD ON APPEAL FROM                               600 University St., Ste. 1708
      MEMORANDUM AND ORDER ON CROSS-MOTIONS FOR                                   Seattle, WA 98101
      SUMMARY JUDGMENT (DOCS. 81 & 82) AND ORDER                                 PH: (206) 596-7838
      DENYING MOTION FOR RECONSIDERATION (DOC. 99)                             FAX: (206) 596-7839
      AP NO. 20-04002-MJH
      Page 19
                                                       THE HONORABLE MARY JO HESTON
 1
                                                                            Chapter 13
 2

 3

 4

 5

 6

 7                        UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
 9
     In re                                       Chapter 13
10
     SARAH HOOVER,                               Case No.: 19-42890-MJH
11
                    Debtor.                      Adversary No.: 20-04002-MJH
12

13 SARAH HOOVER,                                 NOTIFICATION OF ORDERING
                                                 OF TRANSCRIPT ON APPEAL
14
                    Plaintiff,
15
             vs.
16
   QUALITY LOAN SERVICE
17 CORPORATION OF WASHINGTON,
   PHH MORTGAGE CORPORATION
18 D/B/A PHH MORTGAGE SERVICES,
   HSBC BANK USA, N.A., AS
19 TRUSTEE OF THE FIELDSTONE
   MORTGAGE INVESTMENT TRUST,
20 SERIES 2006-2, NEWREZ, LLC, AND
   IH6 PROPERTY WASHINGTON, L.P.
21 D/B/A INVITATION HOMES

22                  Defendants.
23

24 / /

25 / /

26
      NOTIFICATION OF ORDERING OF TRANSCRIPT ON                                      HOUSER LLP
      APPEAL                                                          600 University St., Ste. 1708
      AP NO. 20-04002-MJH                                                      Seattle, WA 98101
      Page 1                                                                  PH: (206) 596-7838
                                                                            FAX: (206) 596-7839
      Case 20-04002-MJH          Doc 116   Filed 03/31/21   Ent. 03/31/21 17:40:05     Pg. 1 of 3
 1         A transcript of the electronically recorded proceedings was ordered on March 30,
 2 2021 for the hearing occurring on March 29, 2021, on Defendants’ Motion to Stay

 3 Proceedings Pending Appeal.

 4         A transcript of the electronically recorded proceedings was ordered on March 31,
 5 2021 for the hearing occurring on November 20, 2020, on the Parties’ Cross-Motions for

 6 Summary Judgment and Motion to Annul Stay.

 7   DATED: March 31, 2021                          HOUSER LLP
 8                                                  By: /s/ Emilie K. Edling
                                                    Emilie K. Edling WSBA No. 45042
 9                                                  eedling@houser-law.com
                                                    Robert W. Norman, Jr. WSBA No. 37094
10                                                  rnorman@houser-law.com
                                                    Attorneys for Defendants PHH Mortgage
11                                                  Corporation, HSBC Bank USA, N.A., as
                                                    Trustee of the Fieldstone Mortgage
12                                                  Investment Trust, Series 2006-2, and
                                                    NewRez, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26
     NOTIFICATION OF ORDERING OF TRANSCRIPT ON                                       HOUSER LLP
     APPEAL                                                           600 University St., Ste. 1708
     AP NO. 20-04002-MJH                                                       Seattle, WA 98101
     Page 2                                                                   PH: (206) 596-7838
                                                                            FAX: (206) 596-7839
     Case 20-04002-MJH       Doc 116    Filed 03/31/21    Ent. 03/31/21 17:40:05       Pg. 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2          On March 31, 2021, I served the foregoing document(s): NOTIFICATION OF
 3 ORDERING OF TRANSCRIPT ON APPEAL, in the manner described below:
      Jason D. Anderson                 CM/ECF
 4                                      UPS Overnight
      Anderson Santiago, PLLC
      787 Maynard Ave S., Suite B       UPS 2 Day Shipping
 5                                      Email
      Seattle, WA 98104                 Courier
 6    Jason@alkc.net
      Counsel for Plaintiff/Debtor
 7
      Christina L. Henry                CM/ECF
 8                                      UPS Overnight
      Henry & Degraaff, P.S.
      787 Maynard Ave S., Suite B       UPS 2 Day Shipping
 9                                      Email
      Seattle, WA 98104                 Courier
10    chenry@hdm-legal.com
      Counsel for Plaintiff/Debtor
11
      Joseph W. McIntosh                CM/ECF
12                                      UPS Overnight
      McCarthy & Holthus, LLP
      108 1st Ave South, Suite 300      UPS 2 Day Shipping
13                                      Email
      Seattle, WA 98104                 Courier
14    jmcintosh@mccarthyholthus.com
      Counsel for Quality Loan Service
15    Corporation of Washington
16                                                      CM/ECF
          John A. McIntosh
          Schweet Linde & Coulson, PLLC                 UPS Overnight
17                                                      UPS 2 Day Shipping
          575 S. Michigan St.                           Email
18        Seattle, WA 98108                             Courier
          johnm@schweetlaw.com
19        Counsel for IH6 Property Washington,
20        L.P.
            I declare under penalty of perjury under the laws of the United States of America that the
21
     foregoing is true and correct.
22
            Dated: March 31, 2021
23

24                                                       Rachel M. Perez

25

26
      NOTIFICATION OF ORDERING OF TRANSCRIPT ON                                           HOUSER LLP
      APPEAL                                                               600 University St., Ste. 1708
      AP NO. 20-04002-MJH                                                           Seattle, WA 98101
      Page 3                                                                       PH: (206) 596-7838
                                                                                 FAX: (206) 596-7839
      Case 20-04002-MJH         Doc 116    Filed 03/31/21     Ent. 03/31/21 17:40:05        Pg. 3 of 3
